Exhibit 10.3

EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”), entered into as of September 25,
2013 (the “Effective Date”), is made by and among La Jolla Pharmaceutical
Company, a California corporation (including its subsidiaries, the “Company”)
and the undersigned holders (the “Holders”) of the Company’s Series C-22
Convertible Preferred Stock (the “Series C-22 Preferred”).

WHEREAS, each Holder wishes to exchange the shares of Series C-22 Preferred held
by such Holder for that number of shares of the Company’s Series C-12
Convertible Preferred Stock (the “Series C-12 Preferred”) set forth opposite
such Holder’s name on Schedule 1 hereto.

NOW THEREFORE, in consideration of the covenants and conditions herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1.

EXCHANGE OF SHARES OF SERIES C-12 PREFERRED

Section 1.1. On the Effective Date, each share of Series C-22 Preferred will be
deemed exchanged for that number of shares of Series C-12 Preferred set forth on
Schedule 1 hereto without any further action by the Company or any Holder and
irrespective of whether the shares of Series C-22 Preferred are surrendered to
the Company by the Holders (the “Exchange”). As soon as practicable following
the Effective Date, the Company shall issue to each Holder a stock certificate
evidencing the number of shares of Series C-12 Preferred set forth opposite such
Holder’s name on Schedule 1 hereto.

Section 1.2. The parties hereto agree that the Exchange is being effected
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”) and that the holders of Series C-12 Preferred shall, pursuant
to Rule 144(d)(3)(ii) under the Securities Act, be entitled to “tack” their
holding periods of the Series C-22 Preferred that is the subject of the
Exchange.

ARTICLE 2.

REPRESENTATIONS AND WARRANTIES OF THE HOLDERS

Each Holder hereby represents and warrants to the Company with respect solely to
itself and not with respect to any other Holder as follows as of the Effective
Date:

Section 2.1. Each Holder represents and warrants that it has good and marketable
title to the shares of Series C-22 Preferred held by such Holder free and clear
of all liens, charges and encumbrances whatsoever.

Section 2.2. Each Holder is a corporation, limited liability company or
partnership duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.



--------------------------------------------------------------------------------

Section 2.3. Each Holder has the requisite power and authority to enter into
this Agreement. The execution, delivery and performance of this Agreement by
each Holder and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary corporate or partnership action, and
no further consent or authorization of such Holder or its Board of Directors,
stockholders, or partners, as the case may be, is required. When executed and
delivered by the Holders, this Agreement shall constitute a valid and binding
obligation of each Holder enforceable against such Holder in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

Section 2.4. Each Holder is acquiring the shares of Series C-12 Preferred solely
for its own account and not with a view to or for sale in connection with
distribution. Each Holder does not have a present intention to sell any of the
shares of Series C-12 Preferred, nor a present arrangement (whether or not
legally binding) or intention to effect any distribution of any of the shares of
Series C-12 Preferred to or through any person or entity; provided, however,
that by making the representations herein, such Holder does not agree to hold
the shares of Series C-12 Preferred for any minimum or other specific term and
reserves the right to dispose of the shares of Series C-12 Preferred at any time
in accordance with federal and state securities laws applicable to such
disposition. Each Holder acknowledges that it (i) has such knowledge and
experience in financial and business matters such that Holder is capable of
evaluating the merits and risks of Holder’s investment in the Company, (ii) is
able to bear the financial risks associated with an investment in the Series
C-12 Preferred and (iii) has been given full access to such records of the
Company and to the officers of the Company as it has deemed necessary or
appropriate to conduct its due diligence investigation.

Section 2.5. Each Holder understands that the shares of Series C-12 Preferred
must be held indefinitely unless such shares of Series C-12 Preferred are
registered under the Securities Act of 1933, as amended (the “Securities Act”)
(recognizing that the Company has no obligation hereunder to effect such
registration) or an exemption from registration is available. Each Holder
acknowledges that such person is familiar with Rule 144 of the rules and
regulations of the Securities and Exchange Commission, as amended, promulgated
pursuant to the Securities Act (“Rule 144”), and that such Holder has been
advised that Rule 144 permits resales only under certain circumstances. Each
Holder understands that to the extent that Rule 144 is not available, such
Holder will be unable to sell any shares of Series C-12 Preferred without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.

Section 2.6. Each Holder understands that the shares of Series C-12 Preferred
are being issued in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Holder set forth herein in order to
determine the applicability of such exemptions and the suitability of such
Holder to acquire the shares of Series C-12 Preferred. Each Holder understands
that no United States federal or state agency or any government or governmental
agency has passed upon or made any recommendation or endorsement of the shares
of Series C-12 Preferred.



--------------------------------------------------------------------------------

Section 2.7. Each Holder is an “accredited investor” (as defined in Rule 501 of
Regulation D), and such Holder has such experience in business and financial
matters that it is capable of evaluating the merits and risks of an investment
in the shares of Series C-12 Preferred. Such Holder is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act of 1934, as
amended, and such Holder is not a broker-dealer. Each Holder acknowledges that
an investment in the shares of Series C-12 Preferred is speculative and involves
a high degree of risk.

ARTICLE 3

.MISCELLANEOUS

Section 3.1. Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of California
without reference to conflicts of law provisions of any jurisdiction.

Section 3.2. Entire Agreement. This Agreement contains the entire understanding
of the parties to this Agreement with respect to the subject matter hereof and
supersedes all other agreements and understandings between or among any of the
parties with respect to the subject matter hereof.

Section 3.3. Amendment. Any term of this Agreement may be amended or waived only
with the written consent of the Company and the Requisite Holders.

Section 3.4. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
executors, legal representatives, successors and permitted transferees, except
as may be expressly provided otherwise herein.

Section 3.5. Invalidity of Provisions. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision, and the parties agree to negotiate, in good
faith, a legal and enforceable substitute provision which most nearly effects
the parties’ intent in entering into this Agreement.

Section 3.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. Delivery of an executed counterpart signature page to this Agreement
by facsimile or similar electronic transmission will be effective as delivery of
a manually executed counterpart thereof and will be deemed an original signature
for all purposes.

[The remainder of this page has been intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Exchange
Agreement to be executed as of the date set forth above.

 

LA JOLLA PHARMACEUTICAL COMPANY By:     Name: George F. Tidmarsh, M.D., Ph.D.
Title: President and Chief Executive Officer

[SIGNATURE PAGES CONTINUE]

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this exchange
agreement to be executed as of the date set forth above.

 

TANG CAPITAL PARTNERS, LP By:     Name: Title:

 

KEVIN C. TANG FOUNDATION, INC. By:     Name: Title:

 

RTW INVESTMENTS, LLC By:     Name: Title:

 

BOXER CAPITAL, LLC By:     Name: Title:

 

MVA INVESTORS, LLC By:     Name: Title:

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Holder

   Number of
Shares of
Series C-22
Preferred      Number of
Shares of
Series C-12
Preferred  

Tang Capital Partners, LP

     360.7538         311.5206   

Kevin C. Tang Foundation, Inc.

     16.7016         6.9691   

Boxer Capital, LLC

     109.1169         113.4804   

MVA Investors, LLC

     15.5581         16.4708   

RTW Investments, LLC

     54.5584         108.3234   